Citation Nr: 0007670	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to restoration of a 60 percent rating for 
residuals of a low back injury with traumatic arthritis and 
herniated nucleus pulposus with peroneal nerve palsy.  

3.  Entitlement to an increased rating for residuals of a 
cervical spine injury with limitation of motion, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for somatoform pain 
disorder, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1967 to October 1970 and in the United States Air 
Force from September 1971 to March 1989.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1996, the RO denied service connection for PTSD and 
reduced the evaluation for the service-connected low back 
disability from 60 percent to 40 percent.  The veteran's 
claim for TDIU was also denied.  In February 1999, the RO 
denied increased ratings for a cervical spine disability, 
hiatal hernia, and somatoform pain disorder.  

The issues of restoration of a 60 percent rating for low back 
disability, increased ratings for cervical spine disability 
and somatoform pain disorder, and entitlement to TDIU will be 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not serve in combat and a verified 
service stressor productive of PTSD is not shown by the 
evidence of record.

3.  The veteran's hiatal hernia is no more than mild and is 
manifested by complaints of reflux and occasional vomiting; 
the disability is not manifested by symptoms productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

2.  The criteria for a disability rating in excess of 10 
percent for a hiatal hernia have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  




I.  Service Connection for PTSD

Factual Background

A review of the veteran's service records, including his DD 
Form 214s, reflects that he served in the Navy from April 
1967 to October 1970 and in the Air Force from September 1971 
to March 1989.  The DD Form 214 for his period of Naval 
service noted no foreign service.  His military occupational 
specialty was aviation machinists mate (ADR) and he was 
awarded the National Defense Service Medal.  The DD Form 214 
for his period of Air Force service indicated that he had 
over 5 years of foreign service and was awarded numerous 
decorations to include the Vietnam Campaign Medal and the 
Vietnam Service Medal.  His military occupational specialties 
were heating systems technician, diaster preparedness 
technician, and visual information media technician.  

The service medical records are negative for complaint, 
history or finding of a psychiatric disorder.  

The veteran submitted a statement dated in June 1995 
describing his service stressors.  He asserted that he served 
in Vietnam in the Navy from March 1967 to February 1968 and 
was assigned to the 19th River Patrol Boat Squadron, Pacific 
Fleet.  He described an incident in June 1967 where he 
engaged in a firefight with a junk boat.  He also described 
an incident in September 1967 where he was attacking a 
village from the water and his boat was hit by rocket or 
mortar and he was thrown into the water and not found until a 
day-and-a-half later.  He was treated at Clark Air Force Base 
in the Philippines.  He maintained that his unit was fired 
upon daily, mostly by small arms by a sniper.  

On VA psychiatric examination in March 1996, the veteran 
stated that he joined the Navy in 1966 and that he was sent 
to Vietnam in March 1966 where he served on a river patrol, 
Squadron 19, with a military occupational specialty as a 
machine gunner.  He reported engaging in firefights almost 
daily.  He recounted incidents from service that he continued 
to have recurring nightmares about.  His subjective 
complaints included flashbacks, nightmares, sleep problems, 
memory problems, nervousness, not being able to trust anyone 
but his wife, having to avoid locations that cue problems 
(e.g., the airport), being scared of loud noises, and 
embarrassing himself in public when reacting to cues of 
things that happened in Vietnam.  Objective findings resulted 
in diagnoses of PTSD and major depression.  

In December 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided a chronology of 
outstanding events for the period March to December 1967.  
The USASCRUR noted that the history confirmed that members 
assigned to the River Patrol Boats during this period were 
involved in combat activity and performed interdiction 
duties, including boarding and searching junk boats.  The 
records revealed that on June 7, 1967, the Viet Cong ambushed 
a River Patrol Boat wounding four Navy personnel.  

At a personal hearing in February 1998, the veteran, through 
his representative, indicated that because of the lack of 
documentation that he served in Vietnam while in the Navy, he 
did not wish to expound on the issue of PTSD.  He indicated 
that he felt his military discharge documents were incorrect 
and wished to be given the benefit of the doubt.  See 
February 1998 hearing transcript.  

VA outpatient treatment records dated in 1998 show that the 
veteran was seen on numerous occasions for complaints of PTSD 
symptoms.  

Analysis

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

In the instant case, the Board notes that the veteran filed 
his claim for service connection for PTSD in June 1995.  
Thus, given the fact that this case is currently pending 
before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); Gaines v. West, 11 Vet.App. 353 (1998); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran received an award of the Purple Heart, Combat 
Infantryman Badge, or other similar combat citation, will be 
accepted as conclusive evidence of the claimed in-service 
stressor, absent evidence to the contrary.  Where combat is 
verified, the veteran's credible or "satisfactory," lay 
testimony regarding claimed stressors must be accepted as 
conclusive of their actual occurrence if "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet.App. 91 (1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court)(formerly the United States Court of Veterans 
Appeals), held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" 
to read, in part,... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the October 1995 revision of the 
VA MANUAL 21-1, the Court has held that the requirements in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807 (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of DSM-IV.  38 
C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appear to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.

The record before the Board demonstrates that the veteran has 
clearly been diagnosed as having PTSD by a VA examiner in 
March 1996.  This diagnosis was based on the veteran's oral 
presentation at the time of the examination. 

However, "[j]ust because a physician or other health 
professional accepted the appellant's description of 
[her]...experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the veteran's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  The 
veteran specifically alleges that while in the Navy he served 
in Vietnam from March 1967 to February 1968 and was assigned 
to the River Patrol Boat Squadron.  He describes numerous 
stressful incidents which allegedly occurred during this 
time.  A review of the record, however, does not show that 
the veteran served in or near Vietnam during his period of 
Naval service from April 1967 to October 1970.  His DD Form 
214 for this period of service indicates that he had no 
foreign service.  In addition, the Board notes that his 
military occupational specialty while in the Navy was that of 
an aviation machinist's mate.  This specialty is not 
indicative of combat, nor was the veteran awarded any 
decorations indicative of combat.  Moreover, the veteran's 
service medical records reveal that he received treatment on 
numerous occasions in Memphis, Tennessee and San Diego, 
California during the period of time when he claimed to be in 
Vietnam.  The veteran has not alleged that he engaged in 
combat during his period of service in the Air Force.  As 
such, the Board determines that the veteran did not engage in 
combat with the enemy during either of his periods of active 
service.  The veteran has himself provided no corroborative 
evidence to support these alleged stressors.  As such, there 
is no credible supporting evidence to verify the existence of 
any inservice stressor.  In this regard, the Board notes that 
the veteran's statements as to the occurrence of stressful 
events during his period of service, when taken alone, are 
not sufficient to establish the occurrence of such events.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.304(f).

II.  Increased Rating for Hiatal Hernia

Factual Background

In a February 1990 rating decision, the RO granted service 
connection for hiatal hernia and assigned a 10 percent 
rating.  The award was based on the service medical records 
which noted a hiatal hernia in April 1988 and a July 1989 VA 
examination wherein an upper gastrointestinal (GI) series 
revealed a sliding hiatal hernia with mild gastroesophageal 
reflux.  

On VA esophagus examination in July 1993, the veteran 
reported frequent reflux disturbances and pain.  His current 
weight was 159 pounds with his maximum weight in the past 
year being 168 pounds.  The diagnosis was hiatal hernia with 
gastroesophageal reflux suspected.  

VA outpatient treatment records show that the veteran  was 
seen in the gastrointestinal clinic in March 1997.  No nausea 
or vomiting was reported.  An examination of the abdomen 
showed that it was soft and nontender.  

In May 1997, the veteran sought an increased rating for his 
hiatal hernia.

VA general medical examination in May 1998 noted that the 
veteran was 5 feet 9 inches tall and weighed 174 pounds.  He 
stated that he had had an approximate 10-pound weight gain 
during the last 12 months.  On clinical evaluation, the 
abdomen was soft and bowel sounds were present.  There was 
mild epigastric tenderness.  He reported having reflux and 
occasional vomiting.  He avoided spicy and acidic foods.  No 
masses were palpated.  The diagnosis was gastroesophageal 
reflux disease, by history.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's hiatal hernia is currently evaluated as 10 
percent disabling under Diagnostic Code 7346, hiatal hernia.  
This code provides that a hiatal hernia characterized by 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health 
will be rated as 30 percent disabling.  A hiatal hernia with 
two or more of the symptoms for the 30 percent rating but of 
lesser severity will be rated as 10 percent disabling.  
38 C.F.R. § 4.114, 7346.

On the most recent VA examination in May 1998, the veteran 
complained of reflux and occasional vomiting.  However, there 
is no evidence that the hiatal hernia has caused symptoms of 
dysphagia (difficulty swallowing) or pyrosis (heartburn).  
Importantly, the evidence of record also fails to show that 
the veteran's hiatal hernia is productive of considerable 
impairment of his health.  In fact, no impairment of health 
is evident.  There has been no weight loss shown, and, in 
fact, the veteran has reportedly gained weight.  As such, the 
Board finds that the impairment resulting from the veteran's 
service-connected hiatal hernia most closely approximates the 
criteria for a 10 percent rating.  38 U.S.C.A. § 1155; 
38 C.F.R. §§  4.7, 4.114, Diagnostic Code 7346.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for hiatal hernia is 
denied.


REMAND

The evidence of record, including a private hospital report, 
reveals that the veteran sustained a work-related back injury 
in August 1995.  The May 1998 VA examination report also 
notes a history of the veteran being in an automobile 
accident after service with whiplash to the neck.  Based on 
this information, the Board believes that a comprehensive 
evaluation of the veteran's current back and neck 
disabilities, in conjunction with a review of the veteran's 
complete medical records, is needed in order to separate the 
manifestations due to the inservice injuries from those 
attributable to his intercurrent, nonservice-connected 
injuries.  

Additionally, the veteran, in VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, dated in October 1995, reported that he had 
received or expected to receive workers compensation benefits 
in connection with the 1995 injury.  The RO should obtain any 
decision granting Workers' Compensation benefits and all 
medical records upon which that decision was based.  The 
Board also notes that documentation in the claims file 
suggests that the veteran filed a claim for disability 
benefits from the Social Security Administration (SSA).  See 
Authorization for Source to Release Information to SSA, dated 
in March 1996.  Although it is not clear from a review of the 
record that the veteran is in fact in receipt of disability 
benefits, the Board is of the opinion that copies of all 
supporting clinical documents as well as any determination of 
eligibility for disability benefits would assist in the 
adjudication of the current claims.  See Collier v. 
Derwinski, 1 Vet.App. 413, 417 (1991). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for low back, neck, 
and mental problems since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder. 

2.  The veteran should be requested to 
indicate whether he has received or filed 
at any time any award of workers' 
compensation benefits.  With 
authorization from the veteran, the RO 
should obtain directly from any workers' 
compensation authority a copy of any 
disability determination made and a copy 
of the medical records upon which the 
award was based.  All records obtained 
should be associated with the claims 
file.  The veteran is advised that 
failure to cooperate in this development 
may have adverse consequences.  

3.  The RO should ascertain if the 
veteran did in fact file for Social 
Security benefits, and if so, should 
obtain all medical records pertinent to 
such a claim together with the SSA 
decision.  The attention of the SSA 
should be respectfully invited to 
38 U.S.C.A. § 5106 (West 1991).  

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist and neurologist to determine 
the current severity of his service-
connected low back and neck disabilities.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests, studies and X-rays 
should be performed.  The reports of 
examination should include a detailed 
account of all manifestations of low back 
and neck pathology found to be present 
and all ranges of motion should be 
reported in degrees.  After reviewing the 
veteran's entire medical record as 
contained in the claims file, the 
orthopedist should indicate, to the 
extent possible, which manifestations of 
the veteran's low back and neck 
disabilities are due to inservice 
injuries and which are due to the injury 
to the back he sustained in 1995, or to 
other causes.  The orthopedist should 
also comment on the existence of any 
functional loss due to pain, or any 
weakened movement, excess fatigability, 
incoordination, or pain on movement of 
the veteran's low back and neck.  The 
orthopedist should also address the 
effect of the veteran's current service-
connected disabilities on employability.  
The neurologist should indicate whether 
there are persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, with little 
intermittent relief.  A complete 
rationale for any opinion expressed 
should be provided.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his service-
connected mental disorder.  All necessary 
tests, including psychological testing, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should specifically describe the 
social and occupational impairment caused 
by the veteran's service-connected 
disability.  In addition, the examiner 
must assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV), and explain what the assigned score 
represents.  A complete rationale for all 
opinions expressed must be provided.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO should 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.   

6.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

7.  If appropriate, the RO should afford 
the veteran a VA social and industrial 
survey to develop any clarifying 
information necessary to determine the 
impact of his service-connected 
disabilities on his employability.  The 
veteran's claims folder and a copy of 
this Remand should be furnished to the 
social worker in conjunction with the 
survey.

8.  Thereafter, the RO should 
readjudicate, in light of the additional 
information, the remaining issues on 
appeal.   

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
Acting Member, Board of Veterans' Appeals


 



